Citation Nr: 1541464	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neuropathy of the left foot.

3.  Entitlement to service connection for neuropathy of the right foot.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision (notice issued in December 2011) of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2011, the Veteran filed a service connection claim for conditions that he described as "neuropathy both feet/both knees/back condition" and "neuropathy both feet/surgery."  The RO adjudicated the issues of service connection for neuropathy of both feet, neuropathy of both knees, and a back disability.  See November 2011 rating decision; February 2013 statement of the case.  

With regard to the knees, in his February 2012 notice of disagreement, the Veteran clarified that his intention was never to claim neuropathy of the knees.  Rather, he contends that he has a bilateral knee disability that is related to service, to include as secondary to his foot disabilities.  Accordingly, the Board has recharacterized the issue on appeal as service connection for a bilateral knee disability.

In his February 2012 notice of disagreement, the Veteran also clarified that his foot disabilities are not related to neuropathy but to his foot conditions during service.  This statement raises the issue of service connection for bilateral foot disabilities, to include hammer toes, clawfoot, hallux valgus, marked complications of plantar fascia of both feet, and degenerative arthritis.  See also July 2015 VA Form 646.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a back disability and service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current bilateral foot neuropathy is related to service.


CONCLUSION OF LAW

The criteria for service connection for the bilateral foot neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An October 2011 VA examination shows a diagnosis of bilateral foot neuropathy.  The examiner opined that the Veteran's neuropathy of both feet was less likely than not incurred in or solely caused by repeated treatment in service regarding feet and calluses.  The examiner noted the Veteran's history of multiple invasive surgical procedures to both feet and stated that, from a clinical standpoint, there was some justification supporting the development of neurogenic symptomatology post-surgical intervention due to possible nerve damage resulting from nature of surgery.  Nevertheless, she noted that the Veteran had diabetes mellitus type 2 per history and physical report, and that he is a smoker with a 40-year smoking history, increasing his risk for peripheral vascular disease (PVD).  This combination, she added, can also be associated with sensory motor peripheral neuropathy.  In sum, the examiner stated that there are three disease processes that could contribute to the Veteran's current bilateral lower extremity peripheral neuropathy, namely, multi-structural foot disease, PVD, and diabetes mellitus type 2.  She opined that the Veteran's bilateral foot neuropathy is a combination of all three etiologies.

In a February 2012 letter, the Veteran's private podiatrist stated that he had treated the Veteran since November 2009, at which time he was diagnosed with a significant ulceration and cellulitis of the right lower extremity.  The Veteran had extensive debridement, antibiotic therapy, and wound care, but the need for amputation of the right hallux was required to allow for resolution of the problem.  Eventually, he developed an ulceration of the right second toe and second metatarsal which also required extensive debridements.  The podiatrist indicated that the underlying source of the ulceration was an area of pressure plantar to the first metatarsal head of the right foot, which led to ulceration after the Veteran developed diabetes and associated neuropathy.  He added that the Veteran had also required an arthrodesis procedure of the left first metatarsophalangeal joint to reduce the callus formation present on the plantar aspect of the left first metatarsal, and to prevent complications from occurring on the left foot.

Subsequently, in an April 2013 letter, the same podiatrist reconsidered his prior evaluation.  In this regard, he stated that, at the initial time of evaluation, the Veteran was noted to have diabetes with neuropathy of the lower extremity and it was felt that the neuropathy was most likely secondary to the diabetes.  However, after further evaluation and discussion with the Veteran, it was determined that the Veteran noticed symptoms of neuropathy when he was still in service and had no history of diabetes.  The provider also noted that, after separation from service, the Veteran underwent yearly physicals for employment purposes, which did not reveal diabetes.  He concluded that the neuropathy and other abnormalities of the feet began much earlier, most likely during his years in service.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral foot neuropathy is related to service.  In this regard, the Board notes that while the October 2011 VA examiner opined that the Veteran's bilateral foot neuropathy was less likely than not related to service, she concluded that its etiology was the combination of three disease processes, to be specific, multi-structural foot disease, PVD, and diabetes mellitus type 2.  In contrast, the Veteran's podiatrist concluded that the bilateral foot neuropathy preexisted his diabetes mellitus type 2 and most likely began in service.  The October 2011 VA examiner provided a thorough and well-reasoned opinion.  Nevertheless, the Board finds that it does not outweigh the podiatrist's opinion in probative value.  Rather, the VA opinion seems to suggest that the Veteran's current foot disabilities, which he claims were incurred in service, were one of three factors that contributed to the development of a bilateral foot disability.  Additionally, it is unclear whether the Veteran's diabetes mellitus type 2 preexisted, and therefore could have contributed to, his neuropathy, as indicated by the VA examiner.  In this regard, the Board notes that a service treatment record from June 1982 shows complaints of bilateral foot pain and, significantly, a diagnosis of questionable joint involvement and neuropathy with calluses formation.  Additionally, in an April 2013 letter, the Veteran stated he was first diagnosed with diabetes in November 2009 and that he was tested for PVD in 2009 with negative results.  This evidence supports the private podiatrist's conclusion that the Veteran neuropathy preexisted his diabetes mellitus type 2.  By the same token, it brings into question two of three bases on which the October 2011 VA opinion is predicated.

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's current bilateral foot neuropathy is related to service.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for neuropathy of the left foot is granted.

Service connection for neuropathy of the right foot is granted.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current back and bilateral knee disabilities.  He contends that he has back and knees disabilities that are secondary to his foot disabilities.  See February 2012; April 2013 substantive appeal.  Additionally, service treatment records show treatment for complaints of back and bilateral knee pain, along with diagnoses of chondromalacia patellae.  See, e.g., service treatment records from March 1981, May 1981, November 1981, and March 1982.  Additionally, he stated in a September 2011 statement that during service he would have to walk miles to the firing range and back with over 100 pounds of gear.  The Board notes that the Veteran military occupation specialty was mortar man.  See DD Form 214.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current back and bilateral knee disabilities.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  Please diagnose any current back disabilities present.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current back disability was incurred in active service?  If not, is a current back disability at least as likely as not proximately due to the Veteran's service-connected bilateral foot disabilities?  If not, then is it at least as likely as not that any current back disability has been aggravated by his service-connected bilateral foot disabilities?  Please review the service treatment records showing complaints of back pain.  

(c)  Please diagnose any current bilateral knee disability present.

(d)  Is it at least as likely as not (probability of 50 percent or more) that any current bilateral knee disability was incurred in active service?  If not, is a current bilateral knee disability at least as likely as not proximately due to the Veteran's service-connected bilateral foot disabilities?  If not, then is it at least as likely as not that any current bilateral knee disability has been aggravated by his service-connected bilateral foot disabilities?  Please note the service treatment records showing complaints of, and treatment for, bilateral knee pain, to include diagnosis of chondromalacia patellae.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


